Title: To John Adams from Ward Nicholas Boylston, 28 March 1825
From: Boylston, Ward Nicholas
To: Adams, John


				
					My ever Dear Cousin
					Hermitage Roxbury 28’ March 1825
				
				Your kind letter just rec’d is a Cordial to my spirits, in the lengthend days of my confinement to a sick room since the 22d of last January, without any exercise but that of patience, under pain and debility, or even a Rocking Chair to give releif—I am now convalesing, tho’ at one time I apprehended from the attack being similar, I was soon to follow Govr Eustis & Gen Brooks—& a multitude of Septuagenaries who has pass’d away with it—under all this I was roused to energies by the Decission of Congress in favour of my Dear Friend Mr Adams to the presidential  caucus, and immediately dispatchd a messenger with Letters to Princeton, to have the arrangements made, which you have heard mentiond in the public papers my requests were promptly put into operation, all other Engagmt given up, and every inhabitant, either with his axe shovel,  or , Turnd out with a spirit of Union never witness’d on any occasion before.—No Difficulties unconquerable to them, tho they appeard to the Inhabitants of the neighbouring towns insurmountable.Such was the ardour display’d by about 15 men who continued on the mountain all night without Shelter—to be in readiness at the dawning light of the 4th. to give the salute of as many Guns as were letters in the name of the man it was intended to honour, from a piece of Iron ordinance (a nine pounder) which had been Drawn from Rutland, where it had been left by the British Troops, that were part of Burgoyne’s army, who were detaind in that place,—Their Zeal however had like to have cost them too much, from over chargeing the Cannon with 4 1/2 pounds of powder, and ramming it down with all the wadding they could get, even wth one of their woollen frocks—the explosion was so violent as to carry the Gun from its bed more than a Rod; happily in a Direction where no one was standing—they said the effect was such that the mountain shook for a second or two like an Earthquake—At Sunset 200 of the most active of the men assembled on the mountain and lighted the pile of Wood & combustibles, wch. the Industry of 4 days had been collecting & puting into form nearly 20 feet high, and when  Blaze the cheif Engineer of the work, proclaim’d, that the mountain hereafter was to be called and known by the Name of Mount Adams, and the occasion on which it took that name—which I shall enter in the Town’s Books, and county Registry as commerativeYou say, I have given an elevation to your name it never had before, that may be true in one instance, but under any other, who could have done more for giveing perpetuity to it than you only & son—of which my doings are but faint emblems—tho I may have caused a mountain to shake & smoke, and offered my Burnt offering on its apex, and made the little Hills on every side to rejoice with the light of it, and the fatlings of my States &c have contributed to a day of more union, mirth, and festivity than were ever known at that place yet all these things pass for what they are, but tokens of my personal attachment to you & him—The Name will be imperishable without them—It is a source of gratitude from me that I have been spared to see this acme of my wishes.I hope soon to be able to say to you more than I have now strength to write, as my present attitude is both inconvenient & painful under my complaint—a stricture in my breast.—In this mean Mrs Boylston desires her affectionate respects to you, and unites with me in kind regards to Judge and Mrs Adams and the Ladies of your family fireside / And am ever my Dear Cousin / affectionately yours—
				
					Ward Nichs Boylston
				
				
			